Exhibit 10.4

COALOGIX, INC. AND SUBSIDIARIES
CAPITAL APPRECIATION RIGHTS PLAN
Participation Agreement

 
 


 
TO: William J. McMahon:
 
In accordance with the provisions of the CoaLogix, Inc. and Subsidiaries Capital
Appreciation Rights Plan (the “Plan”), you are hereby notified that, subject to
your execution of this Participation Agreement, effective as of April 9, 2008
(the“Award Date”), you are a Participant in the Plan and have been awarded 40%
of the Aggregate Award Pool, if any, as your CARs Award under the Plan.
 
The terms and conditions of your CARs Award are governed by the Plan and whether
you earn a CARs Benefit under the Plan will be determined in accordance with all
the terms and provisions of the Plan.
 
You acknowledge and agree that the Statement of Purpose included in the Plan is
an important part of the Plan and that you have read, carefully considered and
agree that the matters set forth in the Statement of Purpose are important to
the continued successful growth of the Corporation and its Subsidiaries taken as
a whole.
 
The value of your CARs Award depends on many factors, including the future
growth of the Corporation's business and the state of the capital markets at the
time of a Change of Control. Accordingly, the Corporation is making no
representation or warranty with respect to the future value of your CARs Award.
 
You are encouraged to consult with your legal and tax advisor prior to accepting
your CARs Award. As you are aware, the Corporation provides you with an annual
bonus to pay professional fees in connection with your employment with the
Corporation that facilitates your ability to consult with your advisors.
 
Your execution of this Participation Agreement constitutes your representation
and agreement that you have carefully reviewed the Plan and that you accept the
terms and conditions set forth therein. In particular, you agree that nothing
contained in the Plan shall be construed to give you any rights to continued
employment or continued performance of services for CoaLogix Inc. or any
Subsidiary thereof.
 
 
 

--------------------------------------------------------------------------------

 
The CARs Award evidenced hereby fulfills the Corporation’s obligation to you
under the letter dated June 4, 2007, to John A. Moore, CEO of Acorn Factor,
Inc.  This Participation Agreement and the Plan constitute the entire agreement
between you and the Corporation with respect to your long term incentive
compensation and the Corporation shall have no other obligation to you with
respect thereto. This Participation Agreement can be amended or modified only in
writing and only if such amendment is validly executed by both parties. If you
have any questions regarding your participation in the Plan, please contact the
Plan Committee.
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this
Participation Agreement under seal as of this ______ day of May, 2008.


 
 
 
 
COMPANY:
 
COALOGIX, INC.
 
ATTEST:
By:
Name:
Title:
 
 
By:
Name:
Title:
             
PARTICIPANT:
         
_______________________________(SEAL)
 
Name:William J. McMahon



 
 

--------------------------------------------------------------------------------

 